Dismiss and Opinion Filed April 15, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01513-CR

                             CARIE ANN PRESTON, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F08-16690-H

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Evans, and Lewis
                                   Opinion by Justice Evans
       Carie Ann Preston pleaded guilty to possession of methamphetamine in an amount of one

gram or more but less than four grams. The trial court deferred adjudication of guilt and placed

appellant on four years’ community supervision. The State later filed a motion to proceed with

adjudication of guilt. On October 4, 2013, the trial court denied the State’s motion, extended the

period of appellant’s community supervision by twenty-four months, and modified the

conditions of her supervision. Appellant filed a notice of appeal seeking reconsideration of this

order. An order modifying the conditions of a defendant’s community supervision is not an

appealable order. See Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977).
       We dismiss the appeal for want of jurisdiction.



                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47
131513F.U05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CARIE ANN PRESTON, Appellant                           On Appeal from the Criminal District Court
                                                       No. 1, Dallas County, Texas
No. 05-13-01513-CR         V.                          Trial Court Cause No. F08-16690-H.
                                                       Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                           Justices Fillmore and Lewis participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 15th day of April, 2014.




                                                       /David Evans/
                                                       DAVID EVANS
                                                       JUSTICE




                                                 –3–